             Case 8:20-bk-06687-CPM          Doc 16     Filed 11/17/20     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:
                                                              Case No. 8:20-bk-06687-CPM
Joseph Bruce Harris and                                       Chapter 7
Judith Isolyn Laverne Allen-Harris,

                Debtors.
                                              /

                                      PROOF OF SERVICE

         I certify that a true copy of the Order Approving Application to Employ Counsel for a
Special Purpose Relating Back to the Date of the Section 341 Meeting of Creditors Pursuant to
Administrative Order FLMB 2019-3 (Doc. No. 15) was furnished via Notice of Electronic Filing
through the Case Management/Electronic Case Filing or email to those parties registered to receive
electronic notices of filing in this case, including the U.S. Trustee, 501 East Polk St., Suite 1200,
Tampa, FL 33602; Angela Welch, Trustee, 12157 W. Linebaugh Ave. #401, Tampa, FL 33626;
and C Ryan Violette, PO Box 518, Sarasota, FL 34230; and was served for delivery by the United
States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage
thereon to Joseph Harris and Judith Allen-Harris, 13593 Paddington Way, Spring Hill, FL 34609
this 17th day of November, 2020.

         DATED:        November 17, 2020      .

                                              Respectfully submitted,

                                              FLORIN LEGAL, P.A.


                                              /s/ Scott C. Florin_______________
                                              Scott C. Florin
                                              Florida Bar No. 0088202
                                              6936 W. Linebaugh Ave., Suite 101
                                              Tampa, Florida 33625
                                              Phone: (813) 724-3063
                                              Fax: (813) 724-3063
                                              SFlorin@FlorinLegal.com
